TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00573-CR


Michael Louis Berry, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-01-462, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's appointed counsel has filed a motion to withdraw.  This Court may not
grant the motion because the effect would be to leave the indigent appellant without counsel. 
Therefore, the motion is dismissed and counsel is instructed to refile her motion in the district court. 
That court may grant or deny the motion at its discretion.  If counsel is permitted to withdraw, the
court shall immediately appoint substitute counsel and advise this Court of its action.
It is ordered October 2, 2002.

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish